Citation Nr: 0613882	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the back and shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1961 until May 1964 
and from August 1965 until March 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

It is noted that rating decisions in March 1999 and July 1999 
denied entitlement to service connection for arthritis of the 
back and shoulders.  Those decisions were reconsidered in 
conformance with the requirements of the Veteran's Claims 
Assistance Act (VCAA), in particular Section 7(b)(1), and 
VAOPGCPREC 3-2001.  Such readjudication occurred in May 2001, 
at which time the RO again denied entitlement to service 
connection for arthritis of the back and shoulders.  No 
appeal was perfected and therefore that decision became 
final.  See 38 U.S.C.A. § 7105.  As such, the issue is 
appropriately characterized as set forth on the title page of 
this decision.

It is further noted that the veteran submitted additional 
evidence in March 2006.  He waived consideration of such 
evidence by the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, service 
connection for arthritis of the back and spine was denied.

2.  The evidence added to the record since May 2001, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The veteran was in sound condition upon entry to service 
both in March 1961 and upon reenlistment in August 1965.

4.  The evidence does not demonstrate that the veteran's 
currently diagnosed arthritis of the back and shoulders is 
causally related to active service.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied the veteran's 
claim of entitlement to service connection for arthritis of 
the back and shoulders is final.  38 U.S.C.A. §§ 7103(a) and 
7105 (West 2002).

2.  The evidence received subsequent to the May 2001 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for arthritis of 
the back and shoulders have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2005).

3.  Arthritis of the back and shoulders was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

In the present case, the issue on appeal is whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for 
arthritis of the back and shoulders.  In this regard, very 
specific notice requirements relating to what constitutes 
"new and material evidence" have been set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  
However, because the instant decision reopens the veteran's 
claim, any deficiency in notifying the veteran as to the 
criteria for new and material evidence is moot.  

Regarding the underlying service connection claim, VA 
satisfied its duty to notify by means of a June 2003 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the rating criteria 
for arthritis, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because this 
decision denies the veteran's service connection claim, no 
disability evaluation or effective date will be assigned and 
there no possibility of any prejudice to the veteran in not 
addressing these matters.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2003 Statement 
of the Case included such notice.  The Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of 
appropriate VCAA notice, but the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Reports of VA and 
private post service treatment and examination are also 
associated with the claims folder.  Also of record are 
internet medical texts submitted by the veteran.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
provided at a May 2004 personal hearing before the RO and a 
February 2006 hearing before the undersigned.  The Board has 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, at the February 2006 
hearing, the veteran and his accredited representative 
expressed dissatisfaction with a VA medical opinion issued in 
August 2005.  It was requested that a new opinion be obtained 
from a physician "thoroughly familiar with the effects of 
repetitive stress injuries."  In evaluating this request, 
the Board observes that the August 2005 VA opinion was 
performed by an orthopedic surgeon, following a complete 
review of the record.  The physician, by virtue of his 
credentials, was amply qualified to render the opinion and, 
as such, the Board concludes that a new examination is 
unnecessary.  It is further observed that other opinions, 
including one from a private physician, are also of record.  
For these reasons, the evidence of record is found to be 
sufficient to fairly adjudicate the appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  .
Discussion

New and material evidence

As previously discussed, the RO had previously denied a claim 
of entitlement to service connection for arthritis of the 
back and shoulders in a May 2001 rating decision.  That 
decision was not appealed and became final.  See 38 U.S.C.A. 
§ 7105.  As a result, in order for the claim to be reopened 
and considered on the merits, new and material evidence must 
be presented.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

It appears from the August 2003 statement of the case, and 
subsequent supplemental statements of the case, that the RO 
determined that new and material evidence had been submitted, 
because the RO proceeded to analyze the claim on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

At the outset, the Board observes that there has been a 
regulatory change with respect to new and material evidence 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his claim in May 2002, after this date, the new version 
of the law is applicable in this case.  

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

In brief, the evidence of record at the time of the rating 
decision in May 2002 included service medical records and 
post-service treatment reports.  Such evidence indicated 
complaints of back pain and shoulder pain during the 
veteran's first tour of active duty, but there was no 
disability shown upon separation.  Service medical records 
for the veteran's second and final tour of active duty did 
not reveal any complaints or treatment for back or shoulder 
problems.  The post-service medical records showed a current 
disability of the back and shoulders.  However, such 
treatment was not proximate to discharge and no competent 
evidence related the current disabilities to active service.  
On that basis, the claim was denied.  

The evidence added to the record subsequent to the last final 
rating decision in May 2001 includes a private medical 
opinion written by M. S., M.D., in November 2004 and VA 
opinions dated in August 2004 and August 2005.  These 
documents address the etiology or cause of the veteran's back 
and shoulder arthritis.  The opinions had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of evidence affiliated with the claims file in May 
2001.  Indeed, the record in May 2001 lacked any opinions of 
etiology.  For these reasons, the private November 2004 
opinion and the August 2004 and August 2005 VA opinions are 
new within the meaning of 38 C.F.R. § 3.156(a).   

In addition to being new, the medical opinions are material.  
Again, material evidence is that which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In 
the present case, when the RO denied the claim in 2001, there 
was no evidence supporting the claim that the current back 
and shoulder arthritis was causally related to active 
service.  Such evidence now exists.  Therefore, the newly 
submitted evidence is material under 38 C.F.R. § 3.156(a).

Based on the foregoing, the veteran's claim of entitlement to 
service connection for arthritis of the back and shoulders 
may be reopened, and to this extent the claim is granted.  
Moreover, because the RO has clearly adjudicated the claim on 
the merits, the Board may similarly consider the merits of 
the claim without any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Service connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or does not show, as 
to each claim.  

The veteran seeks service connection for arthritis of the 
back and shoulders.  Essentially, as stated in a January 2000 
communication, the veteran contends that he injured his back 
playing football.  His hearing testimony in May 2004 and June 
2006 also attributed back problems to heavy lifting performed 
in service.  He attributes his shoulder problems to boxing 
while in the military.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the legal presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
in this case does not establish any clinical manifestations 
of arthritis of the back or shoulders within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having considered presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  A successful 
service connection claim must contain the following three 
elements: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  

As noted above, the first question for consideration in 
evaluating a direct service connection claim is whether the 
evidence demonstrates a current disability.  In the present 
case, degeneration of the back and shoulders is demonstrated 
in private MRIs dated in May 2002 and June 2003.  
Additionally, a VA examination in August 2004 resulted in 
diagnoses of lumbar spondylosis, glenohumeral arthritis of 
the right shoulder and degenerative arthritis of the left 
glenohumeral joint.  Based on such evidence, the Board finds 
a current disability and the first element of the service 
connection claim is satisfied.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection claim have not been met.  

In discussing the second element of a service connection 
claim, that of in-service incurrence or aggravation, the 
veteran here had two tours of active duty.  
The medical records from his first tour of active service 
show that, at the time of the veteran's induction in March 
1961, the physical examination was normal.  No orthopedic 
complaints were indicated in an accompanying report of 
medical history.  An in-service treatment report dated in 
November 1961 shows that the veteran had sustained a back 
injury three months earlier.  Chronic low back syndrome was 
diagnosed.  A subsequent treatment report dated in December 
1961 showed complaints of a backache.  Specifically, the 
veteran had an acute back strain the day before while 
chopping wood.  The diagnosis was moderate muscle spasm.  

Regarding the shoulders, the service medical records reveal 
complaints of a left shoulder injury in December 1963 when 
the veteran jumped on vertical ropes at the gymnasium.  
Examination revealed no separation.  The diagnosis was a 
strain of the deltoid muscle.  The treatment plan involved 
whirlpool soaks.  A treatment note dated a few days later 
showed slow improvement of the left shoulder.  Then, in 
February 1964, the service medical records show treatment for 
a right shoulder injury in a boxing match.  There was no 
evidence of joint or bone injury.  The impression was muscle 
strain.  A March 1964 treatment record shows complaints of a 
sore left shoulder.  

No further complaints or treatment, referable either to the 
back or the shoulders, is recorded.  The veteran's March 1964 
separation examination contained normal findings as to the 
back and shoulders.  

As noted above, treatment for back and shoulder complaints 
during the veteran's first tour of active duty are documented 
in the records.  However, the evidence does not show that a 
chronic disability was incurred during service.  In so 
finding, the Board recognizes that an in-service treatment 
record in 1961 contained a diagnosis of "chronic low back 
syndrome."  However, as set forth under 38 C.F.R. 
§ 3.303(b), chronicity entails continuity of symptomatology 
and is not satisfied by isolated findings or diagnoses 
including the word "chronic."  In the present case, no 
treatment for back pain is demonstrated after 1961, and the 
May 1964 separation examination was normal.  Similarly, 
regarding the shoulders, only isolated treatment is seen, 
with normal findings upon discharge.  As to both the back and 
shoulders, no further abnormalities are demonstrated until 
decades later.  Therefore, the Board concludes that the 
reported in-service findings reflect only acute and 
transitory conditions that resolved without residual 
disability.  

Importantly, with respect to the veteran's second tour of 
active duty, his enlistment examination in July 1965 showed 
normal findings.  As such, he is considered again to have 
been in sound condition upon entry to this period of active 
service.  Indeed, a veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.  

In the present case, there is no clear and unmistakable 
evidence to rebut the presumption of soundness.  In so 
stating, the Board recognizes the treatment for back and 
shoulder complaints reported during the veteran's first tour 
of duty.  As already discussed, however, such complaints most 
reasonably reflect acute and transitory symptoms that 
resolved by the time the veteran completed his first tour of 
duty.  Indeed, this conclusion is bolstered by the fact that 
both the veteran's May 1964 examination and his July 1965 
reenlistment examination revealed no back or shoulder 
abnormalities.  

Based on the above, the veteran is deemed to have been in 
sound condition upon entry into his second tour of active 
service.  As such, the inquiry is whether a disability of the 
back and shoulders was incurred, rather than aggravated, 
during the second period of active duty.  In any event, there 
is no basis for concluding that a disability of the back and 
shoulders was aggravated during the veteran's second tour of 
active duty, from August 1965 until March 1966.  Indeed, the 
service medical records for this period of duty show no 
complaints or treatment for back or shoulder problems.  The 
veteran's enlistment examination in July 1965 and his 
discharge examination in February 1966 both showed normal 
findings.  

For the foregoing reasons, the evidence does not support a 
finding that a chronic disability of the back and shoulders 
was incurred during either of his two periods of active 
service.  In this regard, the Board notes the veteran's 
testimony, offered at his May 2004 personal hearing before 
the RO.  At that time, he stated that during service he 
worked in the ordinance department, which entailed lifting 
heavy equipment and tools.  (Transcript "T," at 5.)  He 
stated that he had to lift weight in excess of 100 pounds.  
He also stated that he hurt his back jumping out of 
helicopters while wearing gear in excess of 30 pounds, as 
well as from boxing and playing football.  (T. at 6.)  
Moreover, at his February 2006 hearing before the 
undersigned, the veteran testified that he experienced joint 
pain during service while training for his boxing matches.  
(Transcript "T," at 6.)  He also stated that he was given 
several steroid injections for shoulder and back pain and was 
treated frequently in service.  He further described an 
injury in service while playing football.  He recalled that 
he was hit from behind, which he said dislocated his arm.  
(T. at 11.)  Additionally, he stated that he engaged in much 
heavy lifting in service, putting a great deal of strain on 
his back.  (T. at 16-17.)  

The Board does not question the veracity of the veteran's 
statements and he may appropriately testify as to his 
symptoms in service.  Objectively, however, the service 
medical records show only occasional treatment for back or 
shoulder problems, with no residual disability shown on 
separation from either period of active service.  The records 
do not document use steroid injections for joint pain and do 
not objectively demonstrate any joint or bone injury to the 
back or shoulders, as previously discussed.  

In finding that a chronic disability of the back and 
shoulders was not incurred during active service, the Board 
also acknowledges a November 2004 letter by M. S., M.D.   In 
that communication, Dr. M. S. expressed his opinion that the 
veteran's current back and shoulder pain was attributable to 
degenerative arthritis, which he believed was a direct result 
of injuries sustained by the veteran while on active duty.  
In so finding, he cited the veteran's treatment for back pain 
in service in 1961 and also relayed the veteran's reported 
history of treatment for lumbar pain shortly after discharge.  
Dr. M. S. also commented that the veteran's shoulder problems 
resulted from repetitive injuries suffered during his 
military boxing career.  He cited treatment for a separated 
shoulder dislocation in 1963, documented in the service 
medical records.  Dr. M. S. further noted that it took 
several decades for arthritis of the joints to develop.  

The Board is not persuaded by Dr. M. S.'s November 2004 
opinion, when considered together with the other evidence.  
Indeed, with respect to his discussion of the lumbar spine, 
he has relied in part on the veteran's reported history which 
is undocumented in the record.  Specifically, he notes 
treatment for lumbar pain within a month of discharge, which 
the objective evidence of record does not establish.  In this 
regard, a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

Regarding the shoulders, Dr. M. S.'s report contains factual 
discrepancies which compromise the credibility of his 
conclusions.  For example, Dr. M. S. incorrectly stated that 
the veteran's service medical records reveal treatment for a 
dislocated shoulder in 1963.  However, such records show only 
a strain of the deltoid muscle.  In fact, the in-service 
treatment report expressly noted that there was no separation 
of the shoulder and that the veteran had good range of 
motion.  Subsequent in-service treatment in 1964 also shows 
only a shoulder strain, without any dislocation and without 
any other clinical evidence of a bone or joint injury.  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board further notes that Dr. M. S.'s November 2004 
opinions are refuted by two VA opinions offered in August 
2004 and August 2005.  The August 2004 VA opinion was offered 
following a thorough examination of the veteran and the 
August 2005 opinion was provided after an extensive review of 
the claims folder, including the service medical records.  
For these reasons, they are found to be highly probative.  
Moreover, given the absence of complaints or treatment for 
back or shoulder problems until the 1990s, decades after the 
veteran's active service, the VA opinions are consistent with 
the overall evidence of record, further adding to their 
persuasiveness.  

In pertinent part, the examiner in the August 2005 opinion 
concluded that there was "absolutely no evidence" that the 
service medical entries, of which there were two for the left 
shoulder, two for the right shoulder, and two for the lower 
back, had "anything to do with the subsequent diagnosis of 
lumbar spondylosis and bilateral glenohumeral arthritis."  
The VA physician considered the opinion by Dr. M. S.  But the 
VA examiner stated that the medical rationale for the VA 
examiner's opinion was that there was no nexus of treatment 
which would have been necessary for associating the injuries 
in service because the veteran did not have ongoing problems 
immediately after service for either the shoulders or the 
back.  The Board finds this reasoning persuasive and 
consistent with the objective evidence.  Thus, the Board 
attaches greater weight to this opinion, which is consistent 
with the earlier VA opinion, in contrast to the opinion from 
Dr. M. S.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is not error for the Board to favor the opinion of one 
competent medical expert over another when the Board gives an 
adequate statement of reasons or bases).  

The veteran himself has also expressed the belief that his 
current back and shoulder disabilities are causally related 
to active service.  He has also submitted various medical 
articles, many related to the topic of repetitive stress 
injuries.  Essentially, the veteran calls attention to these 
articles to support his claim that his back and shoulder 
injuries in service, while not causing significant 
dysfunction at the time, did not resolve but rather developed 
into his currently diagnosed arthritis.  

With respect to the veteran's own statements of etiology, it 
is observed that he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, the medical articles 
submitted in support of his claim are not specific to his 
medical and military history and thus are too generic to 
constitute competent medical evidence to support the 
appellant's claim.  See Sacks v. West, 11 Vet. App. 314, 316- 
317 (1998).

In conclusion, the evidence of record, while demonstrating 
occasional in-service treatment for back and shoulder 
complaints, does not demonstrate that any chronic disability 
of the back and shoulders was incurred in service.  As 
discussed, Dr. M. S.'s opinion in November 2004 relating the 
veteran's current arthritis of the back and shoulders to 
active duty is outweighed by VA opinions to the contrary.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).








ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for arthritis of the 
back and shoulders, and to this extent the appeal is granted.

Service connection for arthritis of the back and shoulders is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


